Citation Nr: 1209238	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  10-15 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a disability of the left upper extremity, to include ulnar neuropathy and epicondylitis.

2.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977, July 1999 to March 2000, and January 2007 to October 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In June 2011, the Veteran submitted additional evidence to the Board accompanied by a waiver of initial review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for a disability of the left upper extremity, to include ulnar neuropathy and epicondylitis.  He essentially contends that this disability began during his most recent period of active duty service (January 2007 to October 2007) following an August 2007 injury.  The Veteran's service treatment records reflect that his left elbow developed olecranon bursitis after it was slammed in a vehicle door.  

A January 2010 VA peripheral nerves examination report diagnoses status post decompression of left ulnar nerve (for ulnar neuropathy/cubital tunnel syndrome) in stable condition.  The examiner opined that this disability is less likely related to the injury sustained in August 2007 that resulted in olecranon bursitis.  The examiner further stated that bursitis and ulnar neuropathy are not related.  

The Board finds that the January 2010 VA examination report is inadequate for the purpose of deciding this claim.  Specifically, the Board notes that the etiology opinion only addresses the question of whether the left ulnar neuropathy is related to the in-service injury.  The opinion does not address whether there is a direct link between the left ulnar neuropathy and service outside of the August 2007 injury.  Thus, a remand is warranted 

The Board notes that the Veteran reported his service-connected bilateral hearing loss has increased in severity since his most recent VA examination in October 2009.  Thus, while this case is on remand, the Veteran should be scheduled for a new VA examination report to assess the current severity of his hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided an audiological examination to determine the severity of his service-connected bilateral hearing loss.  The claims folder must be reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  All indicated tests and studies, to include a puretone audiometry test and a controlled speech discrimination test (Maryland CNC), should be conducted and all findings should be reported in detail.  The VA examiner should also discuss the impairment the Veteran's bilateral hearing loss has on occupational functioning and daily activities.

2.  The claims file should be returned to the examiner who conducted the January 2010 peripheral nerves examination for clarification of the question asked below.  If the prior examiner is not available, the claims folder should be sent to another examiner for review.  If the examiner finds that a new VA examination is necessary in order to answer the following question, the Veteran should be scheduled for a new VA examination.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's left ulnar neuropathy was incurred or aggravated during or as a result of his active military service.  Any opinion expressed must be accompanied by a complete rationale.

If a new peripheral nerves examination is necessary, the claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should diagnose any pertinent pathology found.  As to any such disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current disability was incurred or aggravated during or as a result of the Veteran's military service.  Any opinion expressed must be accompanied by a complete rationale.

3.  Based on the results of the peripheral nerves examination, if warranted, the Veteran should be scheduled for a VA orthopedic examination to determine whether any current left upper extremity disability is related to his active military service.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The examiner should identify any pertinent pathology found and should diagnose any current disability of the left upper extremity.  As to any such disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred or aggravated as a result of the Veteran's military service.  Any opinion expressed must be accompanied by a complete rationale.

4.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


